Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Rejection — Non-statutory Double Patenting
The claim is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over copending Application No. 29/745,890. Although the claims at issue are not identical, they are not patentably distinct from each other because the only difference is the color of the material and that that does not create a patentable distinction between the two designs. See, In re Cohn 464 O.G. 481; 27 USPQ 412 (1935), which states patentability of design may not rest on color alone. 
 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
 
It is well settled that it is unobviousness in the overall appearance of the claimed design, when compared with the prior art, rather than minute details or small variations in design as appears to be the case here, that constitutes the test of design patentability.  See In re Frick, 275 F2d 741, 125 USPQ 191 (CCPA 1960) and In re Lamb, 286 F2d 610, 128 USPQ 539 (CCPA 1961).

The nonstatutory double patenting rejection is based on a judicially created doctrine grouped in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first 
 
The USPTO Internet website contains terminal disclaimer forms that may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Conclusion
The claim stands provisionally rejected under non-statutory double patenting.

Communication
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Hoffman whose telephone number is (571) 272-9850.  The examiner can normally be reached Monday-Friday 8:30am-5:00pm.  
 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Eric Goodman, can be reached at (571) 272-4734. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  

 
/M. H./
Patent Examiner, Art Unit 2919

/Richard Kearney/   
Primary Patent Examiner, Art Unit 2911
Date:  3/12/2022